NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

SUPREMA, INC. AND MENTALIX, INC.,
Appellants,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee,

AND
CROSS MATCH TECHNOLOGIES, INC.,

Intervenor. '

2012-1170

On appeal from the United States International Trade
Cornmission in Investigation No. 337-TA-720.

ON MOTION

ORDER

Up0n consideration of Google Inc.’s motion for leave to
file an amicus curiae brief,

IT lS ORDERED THATZ

SUPREMA V. ITC 2

The motion is granted.

FOR THE COURT

AY 1
n 7  /sf Jan Horbaly
Date J an Horbaly
Clerk

cc: Darryl M. Wo0, Esq.
Clint A. Gerdine, Esq.
Maxiniilian A. Grant, Esq.

Daryl Joseff`er, Esq. F|LED
U.S. CUUBT OF AFPEALS FUH
521 me FEnEnAL consult

|"|AY 17 2012
-~ JAN HDBBAL¥
CLEHK